Citation Nr: 1102431	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07 06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151, for right above elbow amputation of mid-humerus, status-
post decubitus ulcer and osteomyelitis of the right elbow.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION


The veteran served on active duty from April 1968 to October 
1969. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that the loss of his right arm is the result 
of negligence on the part of VA with treating a decubitus ulcer 
or pressure sore of the right elbow.  The evidence shows that the 
Veteran has complete quadriplegia.  In April 2004 he was 
discharged from a VA Medical Center (VAMC), following treatment 
for a urinary tract infection, with a discharge diagnosis, in 
pertinent part, of decubitus ulcer.  There is no indication of 
treatment for the decubitus ulcer at that time.  A discharge 
summary in June 2004 for treatment at the same VAMC provides 
discharge diagnoses of pressure sore of the right medial elbow 
and right lower chest.  During that hospitalization the Veteran 
complained of skin breakdown on the right elbow and the right 
side of the abdomen from the elbow lying on the abdomen when in 
bed.  On physical examination it was described as follows: 
"Right elbow has stage II skin breakdown with part of ulcer 
darkened and cannot be stated.  No erythema, no drainage, no 
swelling, no increased warmth, no odor."  "Accuzyme ointment to 
necrotic area, right medial elbow and soft area, pressure sore, 
right chest once daily with wound care[,]" was the prescribed 
treatment.  At the time of that inpatient treatment, VAMC also 
obtained a skin care consultation for evaluation of the Veteran's 
skin breakdown.  A complete care regimen was recommended as well 
as some suggested preventive measures.  (See Mountain Home VAMC 
Discharge Summary, June 11, 2004).  

VAMC August 2004 outpatient notes indicate that the Veteran's 
right elbow pressure ulcer had worsened, having increased in size 
and symptomatology.  A September 2004 VAMC inpatient note reveals 
the Veteran was seen on wound-care rounds concerning the right 
elbow.  The wound was described as opened on the medial aspect, 
and extended deep into the elbow joint; abundant serous drainage 
was also noted.  The medical professional treating the Veteran at 
that time stated, "[I] do not think that the wound will heal 
with wound care.  [F]laps to elbow are at high risk for 
complications.  [S]ince patient has no function in his right arm, 
[I] recommended that he consider amputation."  In September 2004 
the Veteran underwent a right above elbow amputation of the mid 
humerus.  His preoperative and postoperative diagnosis was 
infected, non-healing ulcer of the right elbow.  

The representative points out that the clinical records do not 
include the bedside charts, which could contain pertinent 
evidence such as compliance with turning schedules.  It is also 
argued that an opinion should be procured to see if additional 
disability occurred as a result of VA medical treatment and 
specifically whether that treatment fit the standard of care for 
an individual with a spinal cord injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the bedside charts 
for the Veteran's admissions at a VA Medical 
Center in April, June, August and September 
2004.  If these charts cannot be located 
please provide documentation to this effect 
and place it in the file.  

2.  Thereafter, the RO/AMC should refer the 
claims folder to a VA physician to provide an 
etiology opinion.  The entire claims folder 
must be made available to the examiner for 
review, and the examiner is requested to 
indicate that a review of the claims folder 
was completed.  		
The VA physician should provide an opinion as 
to whether there is a 50 percent probability 
or greater that additional disability, 
including right above elbow amputation of 
mid-humerus, status-post decubitus ulcer and 
osteomyelitis of the right elbow, actually 
caused by VA hospitalization or medical or 
surgical treatment, or was proximately caused 
by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, 
or that it was proximately caused by an event 
not reasonably foreseeable.  

A discussion of the facts and the medical 
principles involved will be of considerable 
assistance to the Board.  Any opinion should 
be reconciled with the VA medical records of 
treatment, including any bedside charts 
available and should take into consideration 
any VHA directives regarding spinal cord 
injury specifically as related to prevention 
and assessment of pressure ulcers.  

A complete rationale for all opinions 
expressed must be provided in the claims 
folder.

3.  Thereafter, the AMC/RO should re-
adjudicate the issue of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151, for right above elbow 
amputation of mid-humerus, status-post 
decubitus ulcer and osteomyelitis of the 
right elbow.  If the decision remains in 
any way adverse to the appellant, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue on appeal, as well as a summary of 
the evidence of record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


